DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary dated 11/07/2019 has been received and entered.  By the amendment, claims 1-8, 11-15 and 17-23 are now pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 22, it is confusing and unclear all elements a gate metal pattern, a gate insulating layer, a first via hole being the same as in the based claim 11.  For the purpose of examination, all such elements would be the same as in the based claim.
Regarding claim 17, it is confusing and unclear the element a source-drain metal pattern being the same as in the based claim 11.  For the purpose of examination, such the element would be the same as in the based claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-12, 17-18, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tseng et al., US 2010/0009481.
Claim 1 is anticipated by Tseng et al. figs and accompanying text which discloses an array substrate 300 (figs 3A-3H) comprising:
. a display area 310A and a peripheral area 310B 
. a base substrate 310
. a gate metal pattern having a gate electrode 320 and a signal line 322 in the peripheral area 310B
. a gate insulating layer 330 provided with a first via hole H3
. a source- drain metal pattern 360 
. wherein an orthogonal projection of the first via hole H1 on the base substrate 310 and an orthogonal projection of the signal line 322 on the base substrate 310 have an overlapping area (see fig. 3H) , the source-drain metal pattern 360 comprises a source- drain electrode wire 362 that is electrically connected to the signal line 322 through the first via hole H3, and one surface of a portion of the source-drain electrode wire in the peripheral area near the base substrate is in contact with the gate insulating layer (see fig. 3H).
Re claim 2, Tseng et al. further disclose:
. a first passivation layer 370 provided with a second via hole H2 
. a first electrode pattern 280 having an electrode lead wire 382 in the peripheral area 310B 
. wherein an orthogonal projection of the second via hole H2 on the base substrate 310 and an orthogonal projection of the first via hole H1 on the base substrate have no overlapping area, and the source-drain electrode wire 360 is electrically connected to the electrode lead wire 382 through the second via hole H2.
Re claims 6-7, wherein the array substrate 300 further comprises an active layer pattern 344 and a second passivation layer 342.
Re claims 11-12, 17-18 and 22, since the method of manufacturing the device is merely a list of forming each component and each component must be formed (steps) to make the device, the method of manufacturing would be inherent to the device.
	
Re claims 19-20 and 23, Tseng et al. further disclose the application of the array substrate over a liquid crystal display device including a color filter substrate (see [0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US 2010/0009481, in view of Kondo et al., US 5,598,285.
Re claims 4-5, Tseng et al. disclose the claimed invention as described above except for a second electrode pattern.  Kondo et al. do disclose conductive patterns 1, 2 can be formed over a gate insulation layer 13 and corresponding to a pixel electrode and a common electrode (see fig 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ a second electrode pattern together with the Tseng et al. first electrode pattern as of pixel and common electrodes, as shown by Kondo et al., since it is a common practice in the display art to obtain an in-plane filed for improving viewing-angles over a display device.
Re claim 8, Tseng et al. disclose the claimed invention as described above except for a gate/source-drain metal pattern material such as aluminum, tantalum or molybdenum. It would have been obvious to one having ordinary skill in the art before the effective filing date to form gate/source-drain metal pattern by aluminum, tantalum or molybdenum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

 Allowable Subject Matter
Claims 3, 13-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871